Title: To John Adams from Jabez Bowen, 28 December 1789
From: Bowen, Jabez
To: Adams, John



Sir
Providence Decmr 28. 1789

I Congratulate you on the accession of No. Carolina to the general Government. our Antis are Thunderstruck at the News more especially as the Majority was so large. I have waited several Days to find out what they intend to do wheather to agree to Call a Convention or stand out longer; in hopes that something would Turn up to perplex the New Government. They are not well agreed among themselves. But the Heads of the party lately proposed (at one of Their Night Meetings) that the Duties on all Goods Imported should be put verry low (say one pr Cent.) and That our Ports should be opened to all the World (or in other words that Rd Island should be the St Estatia of the North. The Consequences of such a proceedure can be better seen by you Sir than by me—and I have no Idea that Congress will suffer such a set of people to remain impune in the verry middle of their Territory.
Our Genl. Assembly meets on the second Monday of January, when we shall muster all our Forces to procure a Vote for a State Convention. if we fail ’tis proposed by the most Respectable Inhabitants of the Towns of Newport, Providence, Bricker&c to seperate from the State Government provided  Congress will protect us, and we wish to know thro some safe medium whether This Idea meets the approbation of Congress, or wheather some different mode will be adopted to Oblige us to submit. When 49 parts out of 50, is for the Adoption, and one half of the 50th part are of the same mind I hope and Intreat that Congress will not think of Restricting our Trade, as that will but Distress the Federal Town, and will be well pleasing to our Antis. in a word we shall be happy to fall in with any measures that will be adopted by Congress for the Compleating the Union. if Congress would Answer the Letter Received from this State before your Adjournment and State in short the necessity that there was of their committing the Consideration of the Federal Government to the People in the way prescribed by The Grand Convention and by the Old Congress and perhaps hint that it was necessary that something should be done before the first of April it might bring some of them to consider of the necessity of Acting soon on the Business—
I fully intended to have seen you when at Boston but was prevented by Indisposition, please to present Mrs Bowen’s & my Comps to Mrs Adams—
I remain with the highest Esteem Your Excellencys Most Obedt. & verry Humb Servant
Jabez Bowen
P.S. in a Letter to the President I lately asked the Question about our seperation. it may not be amis to let him know that I have wrote to you on the same subject &c—

